 1   MOEEL LAH FAKHOURY LLP
     Hanni M. Fakhoury (State Bar No. 252629)
 2   1300 Clay Street, Suite 600
     Oakland, CA 94612
 3   Telephone: (510) 637-3500
     Email:       hanni@mlf-llp.com
 4

 5   Attorneys for Bryan Pareno

 6

 7                                 IN THE UNITED STATES DISTRICT COURT
 8                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                           OAKLAND DIVISION
10

11    UNITED STATES OF AMERICA,                             Case No.: 4:21-mj-70440-MAG

12                    Plaintiff,                            STIPULATION AND ORDER
                                                            RESETTING STATUS HEARING AND
13            v.                                            EXCLUDING TIME UNDER THE
                                                            SPEEDY TRIAL ACT AND RULE 5.1
14    BRYAN PARENO,
                                                            Hearing Date:    June 9, 2021
15                    Defendant.
                                                            Hearing Time:    1:00 p.m.
16

17         The parties jointly request the Court reset the status conference regarding preliminary hearing

18   or arraignment from June 9, 2021 to June 30, 2021 at 1:00 p.m. Mr. Pareno is charged in a criminal

19   complaint with being a felon in possession of a firearm. The government has produced discovery and

20   defense counsel needs additional time to review it with Mr. Pareno, who is out of custody and

21   residing at the New Bridge Foundation in Berkeley. The parties are also close to reaching a potential

22   plea agreement and need additional time to continue negotiating. As a result, the parties also request

23   the Court exclude time under Federal Rule of Criminal Procedure 5.1(c) and (d) and the Speedy Trial

24   Act, 18 U.S.C. § 3161, between June 9, 2021 and June 30, 2021 to allow for effective preparation of

25   counsel taking into account the exercise of due diligence.

26

27

28

     STIPULATION AND ORDER RESETTING STATUS HEARING
     United States v. Pareno, 4:21-mj-70440-MAG
                                                        1
 1

 2                                                        IT IS SO STIPULATED.
 3

 4    Dated:     June 2, 2021                             MOEEL LAH FAKHOURY LLP
 5                                                                 /S
                                                          HANNI M. FAKHOURY
 6                                                        Attorneys for Bryan Pareno
 7

 8    Dated:     June 2, 2021                             STEPHANIE M. HINDS
                                                          Acting United States Attorney
 9                                                        Northern District of California

10                                                                  /S
                                                          THOMAS R. GREEN
11                                                        Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER RESETTING STATUS HEARING
     United States v. Pareno, 4:21-mj-70440-MAG
                                                      2
 1                                                       ORDER
 2           Based on the reasons provided in the stipulation of the parties above, the Court hereby finds:
 3           1.         The defendant and defense counsel need additional time to discuss the case and the
 4                      evidence.
 5           2.         These tasks are necessary for the defense preparation of the case, and the failure to grant
 6                      the requested continuance would unreasonably deny counsel for defendant the
 7                      reasonable time necessary for effective preparation, taking into account the exercise of
 8                      due diligence; and
 9           3.         The ends of justice served by this continuance outweigh the best interest of the public
10                      and the defendant in a speedy trial.
11           Based on these findings, it is hereby ordered that the status hearing date of June 9, 2021,
12   scheduled at 1:00 p.m. is vacated and reset for June 30, 2021 at 1:00 p.m. It is further ordered that
13   time is excluded regarding the timing of a preliminary hearing pursuant to Federal Rule of Criminal
14   Procedure 5.1(c) and (d), and pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and
15   (B)(iv), for effective preparation of defense counsel, from June 9, 2021 through June 30, 2021.
16

17           IT IS SO ORDERED.                                              S DISTRICT
                                                                         ATE           C
                                                                        T
18
                                                                                             O
                                                                    S




                                                                                              U
                                                                   ED




                                                                                               RT




                                                                                           ED
               June 3, 2021                                                         ORDER
                                                               UNIT




19     DATED:_________________                                                  O
                                                                        IT IS S
                                                                                                     R NIA




20
                                                                                             yu
                                                                                      na M. R
                                                               NO




                                                                                 on
                                                                         Judge D
                                                                                                    FO




21
                                                                   RT




                                                                                                LI




                                                               ____________________________________
                                                                    ER
                                                                    H




                                                                                                A




22                                                                     N                  C
                                                               HONORABLE D I S T DONNA
                                                                                     T O F M. RYU
                                                                                RI C
23                                                             United States Magistrate Judge
24

25

26

27

28

     ORDER RESETTING STATUS HEARING
     United States v. Pareno, 4:21-mj-70440-MAG
                                                               1
